Citation Nr: 0123038	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In a July 2001 written brief the veteran's representative 
requests consideration of a claim for service connection for 
diabetes mellitus due to exposure to Agent Orange.  This is 
referred to the RO for its consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected PTSD is manifested by 
severe and frequent recurring nightmares and flashbacks, 
persistent auditory and visual hallucinations, delusions, and 
suicidal ideation of such a degree as to result in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. § 3.321, 
4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal the VCAA was enacted, as Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  This new statute amended 
and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims, and is 
applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.

The veteran has been afforded a VA examination and treatment 
records have been obtained.  The statement of the case and 
supplemental statement of the case notified the veteran and 
his representative of the evidence required to substantiate 
his claim and the reason for denial of his claim.  In light 
of the Board's decision herein it is concluded that no 
further assistance or notification is required to comply with 
the VCAA.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

38 C.F.R. Part 4, Diagnostic Code 9411, of the Rating 
Schedule, provides that occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent evaluation.  Occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Total occupational and social impairment due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent evaluation.

A VA hospital discharge summary, relating to a period of 
hospitalization beginning in October 2000, reflects that the 
veteran was admitted with the complaint of hearing voices 
that were telling him to kill himself.  He reported 
flashbacks of the war and very poor sleep.  He was admitted 
with suicidal ideation with a strong past history of suicide 
attempt noted.  He had extreme anxiety and increased 
psychosis of visual hallucinations of wartime themes.  His 
global assessment of functioning (GAF) was indicated to be 25 
on admission and 49 on discharge.

The report of a November 2000 VA fee basis examination 
reflects that the veteran reported a worsening ofhis 
flashbacks and nightmares.  He also acknowledged depressive 
feelings and reported hearing a voice that told him to kill 
people.  He did not have true panic attacks but he did have 
periods of confusion where his mind raced.  He was oriented 
and there was no looseness of association.  He was unable to 
remember any of three words after five minutes.  His sleep 
was disrupted by nightmares.  His judgment and insight 
appeared fair to poor.  It was indicated that he retained 
only highly learned material and would forget to complete 
tasks.  His behavior was bizarre at times and he had 
flattened affect.  The assessment included PTSD, moderate and 
chronic, and the GAF was indicated to be 41.

The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, (DSM-
IV), reflects that a GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication or major impairment in several areas such as 
work, e.g., unable to work.  A GAF of 41 to 50 reflects 
serious symptoms or any serious impairment in social, 
occupational, or school functioning, such as no friends or 
unable to keep a job.  

Throughout the course of the veteran's appeal the competent 
medical evidence reflects that his symptoms remained 
essentially the same with some variation in his level of 
functioning, noting that his level of functioning had 
decreased prior to hospitalization in October 2000.  However, 
the competent medical evidence reflects that during this time 
frame his level of functioning was most consistently found to 
be reflective of serious impairment in social and 
occupational functioning.  He has suicidal thoughts that is 
consistent with a persistent danger of hurting himself and 
there is competent medical evidence that indicates he is 
unable to function either occupationally or socially due to 
the multitude of symptoms associated with his PTSD.  In light 
of the consistent findings of competent medical professionals 
regarding the symptoms associated with the veteran's PTSD, 
the severity of those symptoms, and the GAF scores assigned, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's service-connected 
PTSD has resulted in total occupational and social 
impairment.  Accordingly, with resolution of all doubt in the 
veteran's favor, a 100 percent evaluation for PTSD is 
warranted.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411.


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

